

Exhibit 10.1
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED

 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. Contract ID Code
Cost Plus Fixed Fee
Page 1  Of 18
 
2. Amendment/Modification No.
3. Effective Date
4. Requisition/Purchase Req No.
5. Project No. (If applicable)
 
PZ0003
03 Apr 2013
SEE SCHEDULE
 
 
6. Issued By
Code
W15P7T
7. Administered By (If other than Item 6)
Code
S2101A
 
ARMY CONTRACTING CMD-APG
JEFFREY SCOTT
6001 COMBAT DR, APG, MD 21005-1846


EMAIL: JEFF.SCOTT2@US.ARMY.MIL


DCMA BALTIMORE
217 EAST REDWOOD STREET
SUITE 1800
BALTIMORE MD 21202-3375
   
8. Name And Address Of Contractor (No., Street, City, County, State and Zip
Code)
[blankbox01.jpg]
9A. Amendment Of Solicitation No.
 
COMTECH MOBILE DATACOM CORPORATION
20430 CENTURY BLVD
GERMANTOWN, MD 20874-1202


 
 
9B. Dated (See Item 11)
 
[checkbox1.jpg]
10A. Modification Of Contract/Order No.
 
 
W15P7T-12-D-0015
 
10B. Dated (See Item 13)
 
Code  04NA3
Facility Code
2012MAR29
 
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

[blankbox01.jpg] The above numbered solicitation is amended as set forth in item
14. The hour and date specified for receipt of Offers
[blankbox01.jpg] is extended, [blankbox01.jpg] is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing items 8 and 15, and returning ____________ copies of the
amendments: (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 
12. Accounting And Appropriation Data (If required)
 
NO CHANGE TO OBLIGATION DATA
 
13. THIS ITEM ONLY APPLIES TO MODIFICATIONS OF CONTRACTS/ORDERS
It Modifies The Contract/Order No. As Described In Item 14.
 
[blankbox01.jpg]
A. This Change Order is Issued Pursuant To:
The Contract/Order No. In Item 10A.
The Changes Set Forth In Item 14 Are Made In
 
[blankbox01.jpg]
B. The Above Numbered Contract/Order Is Modified To Reflect The Administrative
Changes (such as changes in paying office, appropriation data, etc.) Set Forth
In Item 14, Pursuant To The Authority of FAR 43.103(b).
 
[checkbox1.jpg]
C. This Supplemental Agreement Is Entered Into Pursuant To Authority Of:
 
                                                                                                                                      DFARS
252.217-7027
 
[blankbox01.jpg]
D. Other (Specify type of modification and authority)
 
E. IMPORTANT: Contractor [blankbox01.jpg] is not, [checkbox1.jpg] is required to
sign this document and return _______________ copies to the Issuing Office.
 
14. Description Of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
 
SEE SECOND PAGE FOR DESCRIPTION
   
Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
 
15A. Name And Title Of Signer (Type or print)
16A. Name And Title Of Contracting Officer (Type or print)
 
BEN K. CLARK, CONTRACTS MANAGER
TIFFANY BROWN
TIFFANY.BROWN14@US.ARMY.MIL (443)861-4935
 
15B. Contractor/Offeror
15C. Date Signed




3 APRIL 2013
16B. United States Of America
16C. Date Signed




03 APR 2013
 
/s/ Ben K. Clark
By
/s/ Tiffany Brown
 
(Signature of person authorized to sign)
 
(Signature of Contracting Officer)

NSN 7540-01-152-8070
30-105-02
STANDARD FORM 30 (REV. 10-83)
PREVIOUS EDITIONS UNUSABLE
 
Prescribed by GSA FAR (48 CFR) 53.243







--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 2 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION


SECTION A - SUPPLEMENTAL INFORMATION




Buyer Name: JEFFREY SCOTT
Buyer Office Symbol/Telephone Number: CCAP-CCB/(443)861-4943
Type of Contract: Cost Plus Fixed Fee
Kind of Contract: Other
Type of Business: Large Business Performing in U.S.
Surveillance Criticality Designator: C
Contract Expiration Date: 2014MAR31


*** End of Narrative A0000 ***


The purpose of this modification PZ0003 is to definitize contract
W15P7T-12-D-0015, in accordance with DFARS 252.217-7027, and to exercise the
option on contract W15P7T-12-D-0015:


1. The total negotiated ceiling price for the contract is $43,628,797, which is
separately identified by the base year and the option year:
Base Year
 
 
 
NOC Services (CPFF):
[*]


Fixed Fee for NOC Services (4%):
[*]


Telehousing (FFP):
[*]


Profit for Telehousing (4%):
[*]


Intellectual Property License Fee :
$
10,000,000


Total Base Year:
$
22,773,342


 
 
Option Year 1
 
 
 
NOC Services (CPFF):
[*]


Fixed Fee for NOC Services (5.5%):
[*]


Telehousing (FFP):
[*]


Profit for Telehousing (5.5%):
[*]


Intellectual Property License Fee :
$
10,000,000


Total Option Year:
$
20,855,455





2. The contract is a hybrid cost-plus-fixed-fee (CPFF)/firm-fixed-price (FFP)
effort. NOC Services are performed on a CPFF basis. Telehousing and the
Intellectual Property License Fee are FFP.


3. The ordering period for the base year is 01 April 2012 through 31 March 2013.
The ordering period for the option year is 01 April 2013 through 31 March 2014.


4. The Contractor shall perform NOC Services, Engineering/Repair, and
Telehousing Services in accordance with the Statement of Work (SOW). The SOW
will be sent under separate cover. This three (3) month term shall be ordered
through a delivery order against this contract. The funding details for the
negotiated ceiling are as follows:
Three (3) Month Term
 
 
 
NOC Services (CPFF):
[*]


Fixed Fee for NOC Services (5.5%):
[*]


Telehousing (FFP):
[*]


Profit for Telehousing (5.5%):
[*]


Intellectual Property License Fee :
$
2,500,000.00


Total Option Year:
$
5,008,358.00





5. The Contractor shall perform NOC Services, Engineering/Repair, and
Telehousing Services in accordance with the SOW. The SOW will be sent under
separate cover. The nine (9) month term shall only be executed through delivery
order when the provisions of FAR 17.207 are met. Funding is subject to
availability during the nine (9) month term. The funding details for the
negotiated ceiling are as follows:
Nine (9) Month Term
 
 
 
NOC Services (CPFF):
[*]


______________________________________________________
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 3 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION




Fixed Fee for NOC Services (5.5%):
[*]


Telehousing (FFP):
[*]


Profit for Telehousing (5.5%):
[*]


Intellectual Property License Fee :
$
7,500,000.00


Total Option Year:
$
15,847,097.45





6. The Contractor shall not exceed the total amount obligated on each order
without prior written authorization from the Procuring Contracting Officer.


7. EXCEPT AS STATED HEREIN, ALL OTHER TERMS AND CONDITIONS REMAIN IN FULL FORCE
AND EFFECT.


*** END OF NARRATIVE A0003 ***

______________________________________________________
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 4 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION


ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
 
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS
 
 
 
 
 
 
 
 
 
 
0001
INTELLECTUAL PROPERTY LICENSE FEE
 
 
 
 
 
 
 
 
 
 
0001AA
INTELLECTUAL PROPERTY LICENSE FEE
 
 
 
$
10,000,000.00


 
 
 
 
 
 
 
CLIN CONTRACT TYPE:
 
 
 
 
 
Firm Fixed Price
 
 
 
 
 
 
 
 
 
 
 
Inspection and Acceptance
 
 
 
 
 
INSPECTION: Origin ACCEPTANCE: Origin
 
 
 
 
 
 
 
 
 
 
0002
NOC SUPPORT, ENGINEERING & REPAIR SERVICES
 
 
 
 
 
 
 
 
 
 
0002AA
NOC SUPPORT, ENGINEERING & REPAIR SERVICES
 
 
 
[*]


 
 
 
 
 
 
 
CLIN CONTRACT TYPE:
 
 
 
 
 
Cost Plus Fixed Fee
 
 
 
 
 
 
 
 
 
 
 
Inspection and Acceptance
 
 
 
 
 
INSPECTION: Destination ACCEPTANCE: Destination
 
 
 
 
 
 
 
 
 
 
 
(Deleted narrative B001)
 
 
 
 
 
 
 
 
 
 
0003AA
DELETED
 
 
 
 
 
 
 
 
 
 
0003AB
DELETED
 
 
 
 
 
 
 
 
 
 
0003AC
DELETED
 
 
 
 
 
 
 
 
 
 
0003AD
DELETED
 
 
 
 
 
 
 
 
 
 
0004
TELEHOUSING
 
 
 
 
 
 
 
 
 
 
0004AA
TELEHOUSING
 
 
 
[*]


 
 
 
 
 
 


______________________________________________________
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 5 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION


ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
 
CLIN CONTRACT TYPE:
 
 
 
 
 
Firm Fixed Price
 
 
 
 
 
 
 
 
 
 
 
Inspection and Acceptance
 
 
 
 
 
INSPECTION: Origin ACCEPTANCE: Origin
 
 
 
 
 
 
 
 
 
 
1001
IP FEE - OPT YR 1
 
 
 
 
 
 
 
 
 
 
 
The maximum orderable value for the Intellectual Property License Fee during the
option year shall not exceed $10,000,000.
 
 
 
 
 
 
 
 
 
 
 
(End of narrative B003)
 
 
 
 
 
 
 
 
 
 
1001AA
INTELLECTUAL PROPERTY LICENSE FEE- OPT YR 1
 
 
 
$
2,500,000.00


 
 
 
 
 
 
 
CLIN CONTRACT TYPE:
 
 
 
 
 
Firm Fixed Price
 
 
 
 
 
GENERIC NAME DESCRIPTION: IP FEE - OPT YR 1
 
 
 
 
 
 
 
 
 
 
 
SLIN 1001AA provides funding in the amount of $2,500,000 for the Intellectual
Property License Fee for a period of three months.
 
 
 
 
 
 
 
 
 
 
 
(End of narrative B002)
 
 
 
 
 
 
 
 
 
 
 
Inspection and Acceptance
 
 
 
 
 
INSPECTION: Origin ACCEPTANCE: Origin
 
 
 
 
 
 
 
 
 
 
1001AB
INTELLECTUAL PROPERTY LICENSE FEE- OPT YR 1
 
 
 
$
7,500,000.00


 
 
 
 
 
 
 
CLIN CONTRACT TYPE:
 
 
 
 
 
Firm Fixed Price
 
 
 
 
 
GENERIC NAME DESCRIPTION: IP FEE - OPT YR 1
 
 
 
 
 
 
 
 
 
 
 
SLIN 1001AB provides funding in the amount of $7,500,000 for the Intellectual
Property License Fee for a period of nine months.
 
 
 
 
 
 
 
 
 
 
 
Funding for the nine month period is subject to availability.
 
 
 
 
 
 
 
 
 
 
 
(End of narrative B001)
 
 
 
 
 
 
 
 
 
 
 
Inspection and Acceptance
 
 
 
 
 
INSPECTION: Origin ACCEPTANCE: Origin
 
 
 
 







--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 6 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION


ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
 
 
 
 
 
 
1002
NOC SERVICES - OPT YEAR 1
 
 
 
 
 
 
 
 
 
 
 
The maximum orderable value for NOC Services during the option year shall not
exceed [*].
 
 
 
 
 
 
 
 
 
 
 
SLIN 1002AA has been administratively canceled.
 
 
 
 
 
 
 
 
 
 
 
(End of narrative B002)
 
 
 
 
 
 
 
 
 
 
1002AB
NOC SUPPT, ENGNRG & REPAIR SVCS - OPT YEAR 1
 
 
 
[*]
 
 
 
 
 
 
 
CLIN CONTRACT TYPE:
 
 
 
 
 
Cost Plus Fixed Fee
 
 
 
 
 
GENERIC NAME DESCRIPTION: NOC SERVICES - OPT YEAR 1
 
 
 
 
 
 
 
 
 
 
 
SLIN 1002AB provides funding in the amount of [*] for NOC Services for a period
of three months.
 
 
 
 
 
 
 
 
 
 
 
(End of narrative B001)
 
 
 
 
 
 
 
 
 
 
 
Inspection and Acceptance
 
 
 
 
 
INSPECTION: Destination ACCEPTANCE: Destination
 
 
 
 
 
 
 
 
 
 
1002AC
NOC SUPPT, ENGRNG & REPAIR SVCS - OPT YEAR 1
 
 
 
[*]
 
 
 
 
 
 
 
CLIN CONTRACT TYPE:
 
 
 
 
 
Cost Plus Fixed Fee
 
 
 
 
 
GENERIC NAME DESCRIPTION: NOC SERVICES - OPT YEAR 1
 
 
 
 
 
 
 
 
 
 
 
SLIN 1002AC provides funding in the amount of [*] for NOC Services for a period
of nine months.
 
 
 
 
 
 
 
 
 
 
 
Funding for the nine month period is subject to availability.
 
 
 
 
 
 
 
 
 
 
 
(End of narrative B001)
 
 
 
 
 
 
 
 
 
 
 
Inspection and Acceptance
 
 
 
 
 
INSPECTION: Origin ACCEPTANCE: Origin
 
 
 
 
 
 
 
 
 
 
 
(Deleted narrative B001)
 
 
 
 


______________________________________________________
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 7 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION


ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1003AA
DELETED
 
 
 
 
 
 
 
 
 
 
1003AB
DELETED
 
 
 
 
 
 
 
 
 
 
1003AC
DELETED
 
 
 
 
 
 
 
 
 
 
1003AD
DELETED
 
 
 
 
 
 
 
 
 
 
1004
TELEHOUSING - OPTION YEAR 1
 
 
 
 
 
 
 
 
 
 
 
The maximum orderable value for Telehousing during the option year shall not
exceed [*].
 
 
 
 
 
 
 
 
 
 
 
(End of narrative B003)
 
 
 
 
 
 
 
 
 
 
1004AA
TELEHOUSING - OPTION YEAR 1
 
 
 
[*]
 
 
 
 
 
 
 
CLIN CONTRACT TYPE:
 
 
 
 
 
Firm Fixed Price
 
 
 
 
 
GENERIC NAME DESCRIPTION: TELEHOUSING - OPTION YEAR 1
 
 
 
 
 
 
 
 
 
 
 
SLIN 1004AA provides funding in the amount of [*] for Telehousing for a period
of three months.
 
 
 
 
 
 
 
 
 
 
 
(End of narrative B002)
 
 
 
 
 
 
 
 
 
 
 
Inspection and Acceptance
 
 
 
 
 
INSPECTION: Origin ACCEPTANCE: Origin
 
 
 
 
 
 
 
 
 
 
1004AB
TELEHOUSING - OPTION YEAR 1
 
 
 
[*]
 
 
 
 
 
 
 
CLIN CONTRACT TYPE:
 
 
 
 
 
Firm Fixed Price
 
 
 
 
 
GENERIC NAME DESCRIPTION: TELEHOUSING - OPTION YEAR 1
 
 
 
 
 
 
 
 
 
 
 
SLIN 1004AB provides funding in the amount of [*] for Telehousing for a period
of nine months.
 
 
 
 
 
 
 
 
 
 
 
Funding for the nine month period is subject to
 
 
 
 


______________________________________________________
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 8 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION


ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
 
availability.


 
 
 
 
 
(End of narrative B001)
 
 
 
 
 
 
 
 
 
 
 
Inspection and Acceptance
 
 
 
 
 
INSPECTION: Origin ACCEPTANCE: Origin
 
 
 
 
 
 
 
 
 
 
2001AA
DELETED
 
 
 
 
 
 
 
 
 
 
2001AA
DELETED
 
 
 
 
 
 
 
 
 
 
 
(Deleted narrative B001)
 
 
 
 
 
 
 
 
 
 
2003AA
DELETED
 
 
 
 
 
 
 
 
 
 
2003AB
DELETED
 
 
 
 
 
 
 
 
 
 
2003AC
DELETED
 
 
 
 
 
 
 
 
 
 
2003AD
DELETED
 
 
 
 
 
 
 
 
 
 
2004AA
DELETED
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 9 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION


SECTION G - CONTRACT ADMINISTRATION DATA


 
 
 
Status
 
Regulatory Cite
 
Title
 
Date
 
G-1
 
DELETED
 
52.7027
 
PLACE OF PERFORMANCE AND SHIPPING POINT
 
DEC/1987











--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 10 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION


SECTION H - SPECIAL CONTRACT REQUIREMENTS






COMTECH SOFTWARE LICENSE AGREEMENT AMENDMENT




The Government's use of Comtech commercial software deliverables is governed by
the terms and conditions of the attached Comtech commercial Software License
Agreement (and License Amendment), appended hereto as Attachments 0003 and 0007,
respectively.


*** END OF NARRATIVE H0002 ***
 
 
 
Status
 
Regulatory Cite
 
Title
 
Date
 
H-1
 
CHANGED
 
5152.216-4902
 
ESTIMATED COST, FIXED FEE, SUM ALLOTTED
 
OCT/2012
 
 
 
 
 
ACC-APG
 
 
 
 





ESTIMATED COST, FIXED FEE, SUM ALLOTTED (Oct 2012)
5152.216-4902 ACC-APG




(a) Estimated Cost: The estimated cost of the contractor's performance
hereunder, exclusive of the fixed fee, is [*] which amount is based upon data on
file in the office of the Contracting Officer. This sum may be increased from
time to time by the Government solely at its discretion. Upon the making of any
such increase, the Contracting Officer shall notify the contractor in writing
thereof.


(b) Fixed Fee: In addition to the estimated cost, the Government shall pay the
contractor a fixed fee of [*] for the performance of this contract. Subject to
the withholding provided for in the clause of this contract entitled 'Fixed
Fee', and unless the Contracting Officer determines that the contractor's
performance is unsatisfactory, this fixed fee may be paid, as it accrues in
monthly installments, in amounts which, when added to all previous payments on
account of the fixed fee, bear the same proportion to the total fixed fee as the
sum of the payments made and due on account of all allowable cost bear to the
total estimated cost, or where appropriate, such payments of fixed fee will be
based upon the percentage of completion of the work as determined from estimate
made or approved by the Contracting Officer.


(c) Sum Allotted: There has been allotted for this contract, inclusive of the
fixed fee, the total sum of [*]. Being [*] on account of allowable cost and [*]
on account of fixed fee.







______________________________________________________
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 11 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION


SECTION I - CONTRACT CLAUSES
 
Status
 
Regulatory Cite
 
Title
 
Date
I-1
ADDED
 
52.203-13
 
CONTRACTOR CODE OF BUSINESS ETHICS AND CONDUCT
 
APR/2010
I-2
ADDED
 
52.204-9
 
PERSONAL IDENTITY VERIFICATION OF CONTRACTOR PERSONNEL
 
JAN/2011
I-3
ADDED
 
52.204-13
 
CENTRAL CONTRACTOR REGISTRATION MAINTENANCE
 
DEC/2012
I-4
ADDED
 
52.215-15
 
PENSION ADJUSTMENTS AND ASSET REVERSIONS
 
OCT/2010
I-5
ADDED
 
52.215-17
 
WAIVER OF FACILITIES CAPITAL COST OF MONEY
 
OCT/1997
I-6
ADDED
 
52.215-18
 
REVERSION OR ADJUSTMENT OF PLANS FOR POSTRETIREMENT BENEFITS (PRB) OTHER THAN
PENSIONS
 
JUL/2005
I-7
ADDED
 
52.222-3
 
CONVICT LABOR
 
JUN/2003
I-8
ADDED
 
52.222-37
 
EMPLOYMENT REPORTS ON VETERANS
 
SEP/2010
I-9
ADDED
 
52.222-40
 
NOTIFICATION OF EMPLOYEE RIGHTS UNDER THE NATIONAL LABOR RELATIONS ACT
 
DEC/2010
I-10
ADDED
 
52.222-51
 
EXEMPTION FROM APPLICATION OF THE SERVICE CONTRACT ACT TO CONTRACTS FOR
MAINTENANCE, CALIBRATION, OR REPAIR OF CERTAIN EQUIPMENT--REQUIREMENTS
 
NOV/2007
I-11
ADDED
 
52.222-54
 
EMPLOYMENT ELIGIBILITY VERIFICATION
 
JUL/2012
I-12
ADDED
 
52.223-5
 
POLLUTION PREVENTION AND RIGHT-TO-KNOW INFORMATION
 
MAY/2011
I-13
ADDED
 
52.228-7
 
INSURANCE--LIABILITY TO THIRD PERSONS
 
MAR/1996
I-14
ADDED
 
52.229-6
 
TAXES--FOREIGN FIXED-PRICE CONTRACTS
 
FEB/2013
I-15
ADDED
 
52.232-18
 
AVAILABILITY OF FUNDS
 
APR/1984
I-16
ADDED
 
52.237-2
 
PROTECTION OF GOVERNMENT BUILDINGS, EQUIPMENT, AND VEGETATION
 
APR/1984
I-17
ADDED
 
52.242-1
 
NOTICE OF INTENT OF DISALLOW COSTS
 
APR/1984
I-18
ADDED
 
52.242-3
 
PENALTIES FOR UNALLOWABLE COSTS
 
MAY/2001
I-19
ADDED
 
52.247-63
 
PREFERENCE FOR U.S.-FLAG AIR CARRIERS
 
JUN/2003
I-20
ADDED
 
52.253-1
 
COMPUTER GENERATED FORMS
 
JAN/1991
I-21
ADDED
 
252.201-7000
 
CONTRACTING OFFICER'S REPRESENTATIVE
 
DEC/1991
I-22
ADDED
 
252.203-7000
 
REQUIREMENTS RELATING TO COMPENSATION OF FORMER DOD OFFICIALS
 
SEP/2011
I-23
ADDED
 
252.204-7004
 
ALTERNATE A, CENTRAL CONTRACTOR REGISTRATION
 
FEB/2013
I-24
ADDED
 
252.204-7008
 
EXPORT-CONTROLLED ITEMS
 
APR/2010
I-25
ADDED
 
252.209-7004
 
SUBCONTRACTING WITH FIRMS THAT ARE OWNED OR CONTROLLED BY THE GOVERNMENT OF A
TERRORIST COUNTRY
 
DEC/2006
I-26
ADDED
 
252.223-7006
 
PROHIBITION ON STORAGE AND DISPOSAL OF TOXIC AND HAZARDOUS MATERIALS
 
APR/2012
I-27
ADDED
 
252.225-7012
 
PREFERENCE FOR CERTAIN DOMESTIC COMMODITIES
 
FEB/2013
I-28
ADDED
 
252.226-7001
 
UTILIZATION OF INDIAN ORGANIZATIONS, INDIAN-OWNED ECONOMIC ENTERPRISES, AND
NATIVE HAWAIIAN SMALL BUSINESS CONCERNS
 
SEP/2004
I-29
ADDED
 
252.231-7000
 
SUPPLEMENTAL COST PRINCIPLES
 
DEC/1991
I-30
CHANGED
 
252.232-7003
 
ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING REPORTS
 
JUN/2012
I-31
ADDED
 
252.232-7010
 
LEVIES ON CONTRACT PAYMENTS
 
DEC/2006
I-32
ADDED
 
252.237-7010
 
PROHIBITION ON INTERROGATION OF DETAINEES BY CONTRACTOR PERSONNEL
 
NOV/2010
I-33
ADDED
 
252.242-7006
 
ACCOUNTING SYSTEM ADMINISTRATION
 
FEB/2012
I-34
ADDED
 
252.243-7002
 
REQUESTS FOR EQUITABLE ADJUSTMENT
 
DEC/2012
I-35
ADDED
 
252.244-7001
 
CONTRACTOR PURCHASING SYSTEM ADMINISTRATION
 
JUN/2012
I-36
ADDED
 
252.247-7023
 
TRANSPORTATION OF SUPPLIES BY SEA
 
MAY/2002
 
 
 
 
 
 
 
 
I-37
CHANGED
 
252.216-7006
 
ORDERING
 
MAY/2011

(a) Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or task orders by the individuals or
activities designated in the contract schedule. Such orders may be issued from
01 April 2012 through 31 March 2014.


(b) All delivery orders or task orders are subject to the terms and conditions
of this contract. In the event of conflict between a delivery order or task
order and this contract, the contract shall control.


(c) (1) If issued electronically, the order is considered "issued" when a copy
has been posted to the Electronic Document Access system,
and notice has been sent to the Contractor.


(2) If mailed or transmitted by facsimile, a delivery order or task order is
considered "issued" when the Government deposits the
order in the mail or transmits by facsimile. Mailing includes transmittal by
U.S. mail or private delivery services.


(3) Orders may be issued orally only if authorized in the schedule.
I-38
CHANGED
 
52.244-2
 
SUBCONTRACTS
 
OCT/2010







--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 12 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION




(a) Definitions. As used in this clause


Approved purchasing system means a Contractors purchasing system that has been
reviewed and approved in accordance with Part 44 of the Federal Acquisition
Regulation (FAR)


Consent to subcontract means the Contracting Officers written consent for the
Contractor to enter into a particular subcontract.


Subcontract means any contract, as defined in FAR Subpart 2.1, entered into by a
subcontractor to furnish supplies or services for performance of the prime
contract or a subcontract. It includes, but is not limited to, purchase orders,
and changes and modifications to purchase orders.


(b) When this clause is included in a fixed-price type contract, consent to
subcontract is required only on unpriced contract actions (including unpriced
modifications or unpriced delivery orders), and only if required in accordance
with paragraph (c) or (d) or this clause.


(c) If the contractor does not have an approved purchasing system, consent to
subcontract is required for any subcontract that--


(1) Is of the cost-reimbursement, time-and-materials, or labor-hour type; or


(2) Is fixed-price and exceeds


(i) For a contract awarded by the Department of Defense, the Coast Guard, or the
national Aeronautics and Space Administration, the greater of the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract;
or


(ii) For contracts awarded by a civilian agency other that the Coast Guard and
the National Aeronautics and Space Administration, either the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract.


(d) If the Contractor has an approved purchasing system, the Contractor
nevertheless shall obtain the Contracting Officers written consent before
placing the following subcontracts: NA.


(e) (1) The Contractor shall notify the Contracting Officer reasonably in
advance of placing any subcontract or modification thereof for which consent is
required under paragraph (b), (c), or (d) of this clause, including the
following information:


(i) A description of the supplies or services to be subcontracted.


(ii) Identification of the type of subcontract to be used.


(iii) Identification of the proposed subcontractor.


(iv) The proposed subcontract price.


(v) The subcontractors current, complete, and accurate certified cost or pricing
data and Certificate of Current Cost or Pricing Data, if required by other
contract provisions.


(vi) The subcontractors Disclosure Statement or Certificate relating to Cost
Accounting Standards when such data are required by other provisions of this
contract.


(vii) A negotiation memorandum reflecting --


(A) The principal elements of the subcontract price negotiations;


(B) The most significant considerations controlling establishment of initial or
revised prices;


(C) The reason certified cost or pricing data were or were not required;


(D) The extent, if any, to which the Contractor did not rely on the
subcontractors certified cost or pricing data in determining the price objective
and in negotiating the final price;


(E) The extent to which it was recognized in the negotiation that the
subcontractors certified cost or pricing data were not accurate, complete, or
current; the action taken by the Contractor and the subcontractor; and the
effect of any such defective data on the total price negotiated;


(F) The reasons for any significant difference between the Contractors price
objective and the price negotiated; and






--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 13 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION






(G) A complete explanation of the incentive fee or profit plan when incentives
are used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for the
incentives, and a summary of all trade-off possibilities considered.


(2) The Contractor is not required to notify the Contracting Officer in advance
of entering into any subcontract for which consent is not required under
paragraph (c), (d), or (e) or this clause.


(f) Unless the consent or approval specifically provides otherwise, neither
consent by the Contracting Officer to any subcontract nor approval of the
Contractors purchasing system shall constitute a determination --


(1) Of the acceptability of any subcontract terms or conditions;


(2) Of the allowability of any cost under this contract; or


(3) To relieve the Contractor of any responsibility for performing this
contract.


(g) No subcontract or modification thereof placed under this contract shall
provide for payment on a cost-plus-a-percentage-of-cost
basis, and any fee payable under cost-reimbursement type subcontracts shall not
exceed the fee limitations in FAR 15.404-4(c)(4)(i).


(h) The Contractor shall give the Contracting Officer immediate written notice
of any action or suit filed and prompt notice of any claim made against the
Contractor by any subcontractor or vendor that, in the opinion of the
Contractor, may result in litigation related in any way to this contract, with
respect to which the Contractor may be entitled to reimbursement from the
Government.


(i) The Government reserves the right to review the Contractors purchasing
system as set forth in FAR Subpart 44.3.i


(j) Paragraphs (c) and (e) of this clause do not apply to the following
subcontracts, which were evaluated during negotiations: Subcontracts performed
during the base year period of performance of W15P7T-12-D-0015. All subcontracts
performed during the option year period of performance of W15P7T-12-D-0015 must
be of the fixed-price or cost-reimbursement type.








I-39
CHANGED
 
252.232-7006
 
WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS
 
JUN/2012

(a) Definitions. As used in this clause--


"Department of Defense Activity Address Code (DoDAAC)" is a six position code
that uniquely identifies a unit, activity, or organization.


"Document type" means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).


"Local processing office (LPO)" is the office responsible for payment
certification when payment certification is done external to the entitlement
system.


(b) Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission of Payment Requests and Receiving Reports.


(c) WAWF access. To access WAWF, the Contractor shall--


(1) Have a designated electronic business point of contact in the Central
Contractor Registration at https://www.acquisition.gov; and


(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step
procedures for self-registration available at this Web site.


(d) WAWF training. The Contractor should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
"Web Based Training" link on the WAWF home page at https://wawf.eb.mil/.


(e) WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.


(f) WAWF payment instructions. The Contractor must use the following information
when submitting payment requests and receiving reports in WAWF for this
contract/order:


(1) Document type. The Contractor shall use the following document type(s).






--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 14 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION






Cost voucher


(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.


S2101A


(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the system.


 
Routing Data Table*
 
Field Name in WAWF
Data to be entered in WAWF
 
Pay Official DoDAAC
HQ0338
 
Issue By DoDAAC
W15P7T
 
Admin DoDAAC
S2101A
 
Inspect By DoDAAC
S2101A
 
Ship To Code
W15GK8
 
Ship From Code
Not applicable
 
Mark For Code
W15GK8
 
Service Approver (DoDAAC)
W15GK8
 
Service Acceptor (DoDAAC)
S2101A
 
Accept at Other DoDAAC
Not applicable
 
LPO DoDAAC
Not applicable
 
DCAA Auditor DoDAAC
HAA211
 
Payment Office Fiscal Station Code
W15GK8





(4) Payment request and supporting documentation. The Contractor shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, unit price/cost per
unit, fee (if applicable), and all relevant back-up documentation, as defined in
DFARS Appendix F, (e.g. timesheets) in support of each payment request.


(5) WAWF email notifications. The Contractor shall enter the email address
identified below in the "Send Additional Email Notifications" field of WAWF once
a document is submitted in the system.


John.J.Balabanick.mil@mail.mil (COR)
Linda.Hirsch@dcma.mil (ACO)
Tiffany.L.Brown2.civ@mail.mil (PCO)
Jeffrey.D.Scott52.civ@mail.mil (Contract Specialist)


(g) WAWF point of contact. (1) The Contractor may obtain clarification regarding
invoicing in WAWF from the following contracting activity's WAWF point of
contact:


DFAS - Columbus at CCO.VPIS-MOCAS@DFAS.MIL or 1-800-756-4571. Please have your
contract number/purchase order ready when calling about payments.


(2) For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.


(End of clause)
I-40
ADDED
 
52.215-19
 
NOTIFICATION OF OWNERSHIP CHANGES
 
OCT/1997



(a) The Contractor shall make the following notifications in writing:


(1) When the Contractor becomes aware that a change in its ownership has
occurred, or is certain to occur, that could result in changes in the valuation
of its capitalized assets in the accounting records, the Contractor shall notify
the Administrative Contracting Officer (ACO) within 30 days.


(2) The Contractor shall also notify the ACO within 30 days whenever changes to
asset valuations or any other cost changes have occurred or are certain to occur
as a result of a change in ownership.






--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 15 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION






(b) The Contractor shall --


(1) Maintain current, accurate, and complete inventory records of assets and
their costs;


(2) Provide the ACO or designated representative ready access to the records
upon request;


(3) Ensure that all individual and grouped assets, their capitalized values,
accumulated depreciation or amortization, and remaining useful lives are
identified accurately before and after each of the Contractors ownership
changes; and


(4) Retain and continue to maintain depreciation and amortization schedules
based on the asset records maintained before each Contractor ownership change.


(c) The Contractor shall include the substance of this clause in all
subcontracts under this contract that meet the applicability requirement of FAR
15.408(k).


(End of Clause)


I-41
ADDED
 
52.219-28
 
POST-AWARD SMALL BUSINESS PROGRAM REREPRESENTATION
 
APR/2012



(a) Definitions. As used in this clause--


"Long-term contract" means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.


"Small business concern" means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause. Such a concern is "not dominant in its field of operation" when it
does not exercise a controlling or major influence on a national basis in a kind
of business activity in which a number of business concerns are primarily
engaged. In determining whether dominance exists, consideration shall be given
to all appropriate factors, including volume of business, number of employees,
financial resources, competitive status or position, ownership or control of
materials, processes, patents, license agreements, facilities, sales territory,
and nature of business activity.


(b) If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall rerepresent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:


(1) Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.


(2) Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.


(3) For long-term contracts


(i) Within 60 to 120 days prior to the end of the fifth year of the contract;
and


(ii) Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.


(c) The Contractor shall rerepresent its size status in accordance with the size
standard in effect at the time of this rerepresentation that corresponds to the
North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at
\*HYPERLINK
"http://www.sba.gov/content/table-small-business-size-standards"http://www.sba.gov/content/table-small-business-size-standards


(d) The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.


(e) Except as provided in paragraph (g) of this clause, the Contractor shall
make the rerepresentation required by paragraph (b) of this clause by validating
or updating all its representations in the Online Representations and
Certifications Application and its data in the Central Contractor Registration,
as necessary, to ensure that they reflect the Contractor's current status. The
Contractor shall






--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 16 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION


notify the contracting office in writing within the timeframes specified in
paragraph (b) of this clause that the data have been validated or updated, and
provide the date of the validation or update.


(f) If the Contractor represented that it was other than a small business
concern prior to award of this contract, the Contractor may, but is not required
to, take the actions required by paragraphs (e)or (g) of this clause.


(g) If the Contractor does not have representations and certifications in ORCA,
or does not have a representation in ORCA for the NAICS code applicable to this
contract, the Contractor is required to complete the following rerepresentation
and submit it to the contracting office, along with the contract number and the
date on which the rerepresentation was completed:


The Contractor represents that it [ ] is, [ ] is not a small business concern
under NAICS Code ______________ assigned to contract number
________________________. [Contractor to sign and date and insert authorized
signer's name and title].


(End of clause)




I-42
CHANGED
 
52.230-3
 
DISCLOSURE AND CONSISTENCY OF COST ACCOUNTING PRACTICES
 
MAY/2012

(a) The Contractor, in connection with this contract, shall--


(1) Comply with the requirements of 48 CFR 9904.401, Consistency in Estimating,
Accumulating, and Reporting Costs; 48 CFR 9904.402, Consistency in Allocating
Costs Incurred for the Same Purpose; 48 CFR 9904.405, Accounting for Unallowable
Costs; and 48 CFR 9904.406, Cost Accounting StandardCost Accounting Period, in
effect on the date of award of this contract as indicated in 48 CFR Part 9904.


(2) (CAS-covered Contracts Only) If it is a business unit of a company required
to submit a Disclosure Statement, disclose in writing its cost accounting
practices as required by 48 CFR 9903.202-1 through 9903.202-5. If the Contractor
has notified the Contracting Officer that the Disclosure Statement contains
trade secrets and commercial or financial information which is privileged and
confidential, the Disclosure Statement shall be protected and shall not be
released outside of the Government.


(3) (i) Follow consistently the Contractors cost accounting practices. A change
to such practices may be proposed, however, by either the Government or the
Contractor, and the Contractor agrees to negotiate with the Contracting Officer
the terms and conditions under which a change may be made. After the terms and
conditions under which the change is to be made have been agreed to, the change
must be applied prospectively to this contract, and the Disclosure Statement, if
affected, must be amended accordingly.


(ii) The Contractor shall, when the parties agree to a change to a cost
accounting practice and the Contracting Officer has made the finding required in
48 CFR 9903.201-6(c), that the change is desirable and not detrimental to the
interests of the Government, negotiate an equitable adjustment as provided in
the Changes clause of this contract. In the absence of the required finding, no
agreement may be made under this contract clause that will increase costs paid
by the United States.


(4) Agree to an adjustment of the contract price or cost allowance, as
appropriate, if the Contractor or a subcontractor fails to comply with the
applicable CAS or to follow any cost accounting practice, and such failure
results in any increased costs paid by the United States. Such adjustment shall
provide for recovery of the increased costs to the United States together with
interest thereon computed at the annual rate established under section
6621(a)(2) of the Internal Revenue Code of 1986 (26 U.S.C. 6621(a)(2)), from the
time the payment by the United States was made to the time the adjustment is
effected.


(b) If the parties fail to agree whether the Contractor has complied with an
applicable CAS, rule, or regulation as specified in 48 CFR 9903 and 9904 and as
to any cost adjustment demanded by the United States, such failure to agree will
constitute a dispute under the Contract Disputes Act (41 U.S.C. 601).


(c) The Contractor shall permit any authorized representatives of the Government
to examine and make copies of any documents, papers, and records relating to
compliance with the requirements of this clause.


(d) The Contractor shall include in all negotiated subcontracts, which the
Contractor enters into, the substance of this clause, except paragraph (b), and
shall require such inclusion in all other subcontracts of any tier, except
that--


(1) If the subcontract is awarded to a business unit which pursuant to 48 CFR
9903.201-2 is subject to other types of CAS coverage, the substance of the
applicable clause set forth in subsection 30.201-4 of the Federal Acquisition
Regulation shall be inserted.


(2) This requirement shall apply only to negotiated subcontracts in excess of
$700,000.


(3) The requirement shall not apply to negotiated subcontracts otherwise exempt
from the requirement to include a CAS clause as specified in 48 CFR 9903.201-1.






--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 17 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION






(End of clause)


I-43
ADDED
 
52.252-6
 
AUTHORIZED DEVIATIONS IN CLAUSES
 
APR/1984



(a) The use in this solicitation or contract of any Federal Acquisition
Regulation (48 CFR Chapter 1) clause with an authorized deviation is indicated
by the addition of (DEVIATION) after the date of the clause.


(b) The use in this solicitation or contract of any DoD FAR SUPPLEMENT (48 CFR
2) clause with an authorized deviation is indicated by the addition of
(DEVIATION) after the name of the regulation.


(End of Clause)








--------------------------------------------------------------------------------

CONTINUATION SHEET
Reference No. of Document Being Continued
 Page 18 of 18
PIIN/SIIN
W15P7T-12-D-0015
MOD/AMD
PZ0003
Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION




SECTION J - LIST OF ATTACHMENTS


List of
Addenda


 
Title
 
Date
 
Number
 of Pages
 
Transmitted By
Attachment 0003
 
COMMERCIAL INTELLECTUAL PROPERTY LICENSE AGREEMENT
 
 
 
 
 
EMAIL
Attachment 0006
 
SUBCONTRACTING PLAN
 
 
 
 
 
EMAIL
Attachment 0007
 
COMMERCIAL INTELLECTUAL PROPERTY LICENSE AGREEMENT AMENDMENT
 
 
 
 
 
EMAIL











